Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 1 of 18 PageID #: 158



                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

NA-QUAN KURT LEWIS ,

            Plaintiff,

      V.                               : Civ. No. 19-1273-RGA

CONNECTIONS , et al. ,

            Defendants.




Na-Quan Kurt Lewis, Howard R. Young Correctional Institution, Wilmington , Delaware,
Pro Se Plaintiff.




                             MEMORANDUM OPINION




May 11 , 2020
Wilmington, Delaware
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 2 of 18 PageID #: 159



/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

        Plaintiff Na-Quan Kurt Lewis, a pretrial detainee at the Howard R. Young

Correctional Institution in Wilmington , Delaware, filed this action pursuant to 42 U.S.C.

§ 1983.     He appears pro se and has been granted leave to proceed in forma pauperis.

(0.1. 4).   I screened the "operative pleading " (D.I. 2, 5, 11 ), dismissed it, and gave

Plaintiff leave to amend .    Plaintiff filed a Second Amended Complaint on December 2,

2019 (0.1. 18, 20) which I will review and screen pursuant to 28 U.S.C. § 1915(e)(2)(B)

and § 1915A(a).

I.      BACKGROUND

        The claims in the operative pleading occurred between July 11 , 2016 and August

15, 2019 regarding criminal charges brought against Plaintiff in 2016, his legal

representation , guilty plea , and sentence, conditions of confinement during 2018 , the

proposed administration of psychotropic medication in February 2018 , his arrest in

March 2019 and alleged excessive force at that time , refusal of law library access ,

alleged excessive force , denial of medical care , withholding legal mail in July 2019 , and

the failure to take Plaintiff to a court date on August 15, 2019 .   (0.1. 2, 5, 11 ).   All

claims and defendants were dismissed upon screening and Plaintiff was given leave to

amend .     (See 0 .1. 15, 16).

        The Second Amended Complaint adds new claims and new defendants that are

separate and distinct from the claims raised in the operative pleading with respect to the

relevant law, facts , and time frames .   The new claims occurred between August 31 ,

2019 and November 2019 and are raised against the following Defendants :

(1) Correctional Officer B. Carroll and Lt. Gibson when they issued disciplinary reports ,


                                               1
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 3 of 18 PageID #: 160



Plaintiff was sent to the infirmary, and placed on a suicide watch on August 31 , 2019

(see 0 .1. 18 at 19, 20, 43 , 44); (2) Paul Dickerson who placed Plaintiff on suicide watch

on September 1, 2019 (id. at 58); (3) Judge Charles Butler for his actions during judicial

proceedings on September 9, 2019 and November 25 , 2019 (see 0 .1. 18 at 60);

(4) Correctional Officers Verruci, Weist, and Mansfield for their alleged excessive force

on September 26 , 2019 (id. at 50) ; (5) Connections when its medical personnel

administered Plaintiff unwanted medication on October 19, 2019 (id. at 52) ;

(6) Delaware Deputy Attorney General William Raisis for his acts during an October 21 ,

2019 hearing and when he filed an opposition to Plaintiffs motion to suppress on Nov.

7, 2019 (id. at 53) ; and (7) Correctional Officer Vanes and Warden Akinbayo Kolawole

who allegedly denied Plaintiff law library access in November 2019 (id. at 29, 36) .

       Plaintiff may not add claims , unrelated in time and facts to the allegations in the

original operative pleading .   Therefore , I will not consider them and will strike the newly

added claims and defendants listed above.         See Nicholas v. Heffner, 228 F. App'x 139,

141 (3d Cir. 2007) (district court did not err in dismissing amended complaint that set

forth new actions against new defendants with new claims arising out of a set of

operative facts unrelated to the factual claims in the original or amended complaint).

Plaintiffs remedy is to file a new lawsuit or lawsuits.

II.    SECOND AMENDED COMPLAINT

       In addition to the unrelated claims discussed above , the Second Amended

Complaint added Defendants raising claims against them for their alleged wrongful acts

during the relevant time-frame.    The defendants are Judge Robert H. Surles, Judge




                                              2
    Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 4 of 18 PageID #: 161



Ferris W. Wharton , Judge Sheldon K. Renny, 1 Correctional Officer Felipe Soto,

Correctional Officer W . Ulloa, Warden Dana Metzger, Correctional Officer Jordon, and

Correctional Officer DeJesus .      The court liberally construes the allegations raised

against these defendants as related to the claims raised in the original operative

pleading.      Plaintiff has increased his prayer for relief from $300 million to $500 million

in compensatory damages and seeks "indefinite suspension ."           (D.I. 20).

Ill.     LEGAL STANDARDS

         A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d

448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions).     The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff.    Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008) ; Erickson v. Pardus, 551 U.S. 89, 93

(2007).     Because Plaintiff proceeds prose, his pleading is liberally construed and his

Second Amended Complaint, "however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers. " Erickson v. Pardus, 551 U.S. at

94.




1
    The correct spelling is "Rennie."
                                                3
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 5 of 18 PageID #: 162



        "[A] complaint . .. is not automatically frivolous because it fails to state a claim .

Rather, a claim is frivolous only where it depends on an indisputably meritless legal

theory or a clearly baseless or fantastic or delusional factual scenario." Dooley v.

Wetzel, _ F.3d . _, 2020 WL 1982194, at *4 (3d Cir. Apr. 27 , 2020) (cleaned up).

        The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions.      Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§

1915 and 1915A, the Court must grant Plaintiff leave to amend unless amendment

would be inequitable or futile . See Grayson v. Mayview State Hosp., 293 F.3d at 114.

        A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At!. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility.     See Johnson v. City of Shelby, 574 U.S. 10 (2014).    A complaint may not

dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted.       See id. at 11 .

        Under the pleading regime established by Twombly and Iqbal, a court reviewing

the sufficiency of a complaint must take three steps : (1) take note of the elements the

plaintiff must plead to state a claim ; (2) identify allegations that, because they are no

more than conclusions, are not entitled to the assumption of truth; and (3) when there

are well-pleaded factual allegations, the court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.     Connelly v. Lane



                                               4
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 6 of 18 PageID #: 163



Constr. Corp., 809 F.3d 780 ,787 (3d Cir. 2016) (internal citations and quotations

omitted) . Elements are sufficiently alleged when the facts in the compla int "show" that

the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed . R. Civ. P. 8(a)(2)).

Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense ."            Id.

IV.    DISCUSSION

       A.      Eleventh Amendment

       The Second Amended Complaint is brought against all individual defendants in

their individual and official capacities. "A suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit against the official's office.

As such , it is no different from a suit against the State itself. "   Will v. Michigan Dep't of

State Police , 491 U.S. 58 , 71 (1989) (internal citations omitted) ; Ali v Howard, 353 F.

App'x 667 , 672 (3d Cir. 2009).     The Eleventh Amendment of the United States

Constitution protects an unconsenting state or state agency from a suit brought in

federal court by one of its own citizens, regardless of the relief sought.       See Seminole

Tribe of Fla. v. Florida, 517 U.S. 44 , 54 (1996) ; Pennhurst State Sch. & Hosp. v.

Halderman , 465 U.S. 89 (1984) ; Edelman v. Jordan , 415 U.S. 651 (1974) . The claims

against the individual Defendants in their official capacities are barred by the Eleventh

Amendment and will be dismissed.

       8.      Judicial Immunity

       Judges Wharton , Surles, and Rennie are sued in their official and individual

capacities. (D.I. 18 at 3, 18, 21) .




                                                5
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 7 of 18 PageID #: 164



        Plaintiff alleges that on July 6, 2017 his constitutional rights were violated when

Judge Wharton sentenced him illegally "how he wanted to" and "he did his own thing ."

(Id. at 3) .   He also complains that Judge Wharton denied other motions Plaintiff had

filed in in his criminal proceedings.    (Id.) .   Plaintiff alleges his constitutional rights were

violated when Judge Rennie denied a motion to dismiss and motion for reconsideration

in Plaintiff's criminal proceedings .   (Id. at 12).    Plaintiff alleges his constitutional rights

were violated when Judge Surles presided over Plaintiff's May 24, 2019 preliminary

hearing and Judge Surles allowed Plaintiff to waive his right to proceed without counsel

in the criminal proceeding without conducting the proper colloquy in violation of federal

and Supreme Court guidelines.       (Id. at 21 ).

        "A judicial officer in the performance of his duties has absolute immunity from su it

and will not be liable for his judicial acts." Capogrosso v. The Supreme Court of New

Jersey, 588 F.3d 180, 184 (3d Cir. 2009) (quoting Azubuko v. Royal, 443 F.3d 302 , 303

(3d Cir. 2006)).    "A judge will not be deprived of immunity because the action he took

was in error, was done maliciously, or was in excess of his authority; rather, he will be

subject to liability only when he has acted 'in the clear absence of all jurisdiction."' Id.      It

is clear from the allegations that all three judges were acting in the performance of their

judicial duties when ruling in Plaintiff's criminal proceedings.        Moreover, Plaintiff has

not set forth any facts that would show that any of the judges acted in the absence of

jurisdiction . The claims will be dismissed against Judges Wharton, Surles , and Rennie

based on their immunity from su it.




                                                   6
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 8 of 18 PageID #: 165



       C.     April 20, 2018 Claims

       These claims are raised against Defendants Warden Metzger, Correctional

Officer Jordan, and Correctional Officer DeJesus in their individual and official

capacities.   The allegations seem to raise a conditions of confinement claim against

Jordan and employees of Connections (the former Delaware Department of Correction

contract provider), grievance claims against Warden Metzger and DeJesus, and a

transfer to SHU as punishment claim.      (0.1. 18 at 28 , 35).

       Plaintiff alleges that on April 20 , 2018 someone submitted a sick call in his name

that stated Plaintiff was going to commit suicide. (Id. at 28).     Plaintiff was transferred

to a different building and placed on psychiatric close observation status . (Id. at 28 ,

35).   He alleges that Jordan placed him in an unclean room that had visible blood ,

urine, and feces , that Jordan called Plaintiff a killer, and refused Plaintiffs request to

place him in a clean environment.     (Id. at 28).   Plaintiff alleges that Dr. Yunis saw the

conditions and did nothing and that technician Corey saw the conditions and did not

move Plaintiff to another room despite his cries. (Id. at 35).     He further alleges that

during a February 2019 medical treatment review committee , Dr. Yunis indicated he had

seen the conditions and had done nothing . (Id.).       Four days after the transfer, it was

determined that Plaintiff had not written the note, and he was returned to the general

population . (Id. at 28) .

       Plaintiff submitted a grievance and was interviewed by DeJesus . (Id.) . Plaintiff

alleges that DeJesus notified all correctional officers that Plaintiff had submitted a

grievance and said Plaintiff was a snitch . (Id.).    Plaintiff did not receive a disciplinary

write-up, but he was moved from general population to a SHU (i.e ., Security Housing



                                               7
 Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 9 of 18 PageID #: 166



Unit) building where he remained for eleven months.        (Id.).   At some point Plaintiff saw

DeJesus and asked DeJesus if he had interviewed Plaintiff's witness; DeJesus replied

that he had and that the witness did not agree with Plaintiff's version . (Id.). Plaintiff

spoke to the witness who said he never spoke to DeJesus.            (Id.).

         Plaintiff alleges Warden Metzger violated his constitutional rights because the

report (while not clear, presumably Plaintiff's grievance) sat on his desk for a year while

he did nothing . (/d.).

                1.     Conditions of Confinement

         Plaintiff alleges that Jordan housed him in unlawful conditions of confinement.

He also alleges that employees of Connections saw the conditions and did not move

him from the cell.    Pretrial detainees retain at least those constitutional rights enjoyed

by convicted prisoners; this principle applies to claims regarding jail conditions.     Bell v.

Wolfish, 441 U.S . 520, 545 (1979); Hubbard v. Taylor, 399 F.3d 150, 165-66 (3d Cir.

1005); Natale v. Camden Cty. Carree. Facility, 318 F.3d 575, 581-82 (3d Cir. 2003) ;

Kost v. Kozakiewicz, 1 F.3d 176, 187-88 (3d Cir. 1993). The Due Process Clause of the

Fourteenth Amendment prohibits conditions of confinement that "amount to

punishment. " Bell v. Wolfish , 441 U.S. at 535 ; Robinson v. Danberg, 673 F. App'x 205 ,

212 (3d Cir. 2016).    To determine whether conditions are punitive, the Court considers:

"(1) whether there are any 'legitimate purposes ... served by [the] conditions' and (2)

'whether [the] conditions are rationally related to [those] purposes . Robinson , 673 F.

App'x at 212 (quoting Union Cty. Jail Inmates v. DiBuono, 713 F.2d 984, 992 (3d Cir.

1983).

         Plaintiff alleges that he was placed in an unclean cell for four days after "medical"



                                               8
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 10 of 18 PageID #: 167



received a note that Plaintiff was suicidal.    Plaintiffs allegations discount any claim that

his placement in the cell was done as a means of punishment in violation of the

Fourteenth Amendment. Yet, he also alleges there was visible blood , urine, and feces

in the cell, and he asked Jordan to move him to a clean environment. Jordan denied

his request, as did medical personnel who were aware of the conditions.            Plaintiffs

single statement that there was visible blood, urine, and feces in the cell , while

describing an unpleasant environment, does not provide sufficient detail about the

conditions to which he was allegedly exposed . Plaintiff does not explain where the

blood , urine, and/or feces was located in the cell , or how it affected him , if at all.     It is

clear that he did not want to be housed in that particular cell because of what he saw.

Without more, however, the conditions as described do not rise to the level of

punishment under the Due Process Clause sufficient to state a constitutional violation .

Therefore, the conditions of confinement claim against Jordan will be dismissed for

failure to state a claim upon which relief may be granted.       Plaintiff will be given leave to

amend the claim.

       The conditions of confinement claim against Connections will be dismissed .

Plaintiffs claims against Connections rest upon actions taken by its employees. When

a plaintiff relies upon a respondeat superior theory to hold a corporation liable, he must

allege a policy or custom that demonstrates deliberate indifference to plaintiffs

constitutional rights.   Sample v. Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989); Millerv.

Correctional Med. Sys., Inc. , 802 F. Supp. 1126, 1132 (D . Del. 1992).         In order to

establish that Connections is directly liable for an alleged constitutional violation , a

plaintiff "must provide evidence that there was a relevant [Connections] policy or



                                                9
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 11 of 18 PageID #: 168



custom, and that the policy caused the constitutional violation[s] [plaintiff] allege[s] ."

Natale, 318 F.3d at 584.    As discussed above, Plaintiff has not stated a claim that the

conditions of confinement to which he was exposed violated his constitutional rights. It

follows that the conditions of confinement claim as raised against Connections fails to

allege a custom or policy established by Connections that caused harm to Plaintiff.

Therefore, the claim will be dismissed for failure to state a claim upon which relief may

be granted.   Plaintiff will be given leave to amend the claim .

              2.      Grievance

       Plaintiff seems to raise a grievance claim against Metzger and DeJesus when he

alleges that DeJesus did not interview his witnesses and when Metzger allegedly "sat

on a report" for a year and did nothing. The filing of prison grievances is a

constitutionally protected activity.   Robinson v. Taylor, 204 F. App'x 155, 157 (3d Cir.

2006). To the extent Plaintiff bases his claim upon his dissatisfaction with the

grievance procedure or delay or denial of his grievance, the claims fail because an

inmate does not have a "free-standing constitutional right to an effective grievance

process ." Woods v. First Corr. Med. , Inc., 446 F. App 'x 400 , 403 (3d Cir. 2011) (citing

Flick v. Alba , 932 F.2d 728 , 729 (8th Cir. 1991 )) . The complaint that DeJesus did not

interview his witness does not state a constitutional claim . See Gay v. Shannon, 211

F. App'x 113, 116 (3d Cir. 2006) (citing Antonelli v. Sheahan , 81 F.3d 1422, 1430 (7th

Cir. 1996); Hurley v. Blevins, 2005 WL 997317 (E .D. Tex. Mar. 28, 2005) (failure to

investigate a grievance does not raise a constitutional issue.). The claims against

Warden Metzger and DeJesus are frivolous and will be dismissed .




                                              10
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 12 of 18 PageID #: 169



                  3.      Transfer to SHU

         Plaintiff alleges that he was transferred from general population to SHU without

ever receiving a disciplinary write-up. He does not indicate who was responsible for

the transfer.

         "Prison officials must provide detainees who are transferred into more restrictive

housing for administrative purposes only an explanation of the reason for their transfer

as well as an opportunity to respond. " Stevenson v. Carroll, 495 F.3d 62, 70 (3d Cir.

2007).       Plaintiff does not allege who transferred him , if he was given a reason for the

transfer, or whether he was given an opportunity to respond to the reason for the

transfer.      The sparse allegations fail to state a claim and will be dismissed.         Plaintiff

will be given leave to amend the transfer to SHU cla im.

         D.       July 18, 2019

         Plaintiff alleges that on July 18, 2019 , Correctional Officer Soto, who is sued in

his individual and official capacities , violated his right to use the law library, lied , and

Plaintiff was then placed in the hole for no reason .        (0 .1. 18 at 48) .   Plaintiff alleges

that he asked Soto to make a call to see if Plaintiff could physically use the law library.

(Id. at 48).     Plaintiff watched and Soto never made the call.        (Id.).    When Soto called

for count, Plaintiff remained in the day room , explained to Soto that he was representing

himself, and Soto did not call anyone about the law library visit in violation of Plaintiff's

constitutional rights .    (Id.) .   Soto then called a "Code 6 refusal to lock in and failure to

obey an order" and issued Plaintiff a disciplinary write-up for the two violations.            (Id. at

48 , 49) .    Plaintiff was transferred to the hole or disciplinary pod for six days before he

saw a hearing officer, he "beat [the] write-up ," and was found not guilty.           (Id. at 48) .



                                                   11
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 13 of 18 PageID #: 170



              1.      Law Library Access

       Plaintiff's claim is that Soto lied about making a call to see if Plaintiff could

physically use the law library.   To the extent Plaintiff alleges he was denied law library

access, the claim fails.

       Persons convicted of serious crimes and confined to penal institutions retain the

right of meaningful access to the courts .   Bounds v. Smith, 430 U.S. 817 (1977).          This

access "requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or adequate

assistance from persons trained in the law."       Id. at 828 .   This right "must be exercised

with due regard for the 'inordinately difficult undertaking' that is modern prison

administration. "   Thornburgh v. Abbott, 490 U.S. 401, 407 (1989) (quoting Turner v.

Safley, 482 U.S. 78, 85 (1987) . Thus, courts have been called upon to review the

balance struck by prison officials between the penal institution's need to maintain

security within its walls and the rights of prisoners.    Howard v. Snyder, 389 F.Supp .2d

589 , 593 (D. Del. 2005).

       Plaintiff does not allege that he was deprived total access to the law library.

Rather, he alleges that Soto did not make a telephone call to see if Plaintiff could

physically access the law library on the day that Plaintiff wanted to visit the law library.

The Court takes note of his complaint, but the claim does not warrant action by the court

and will be dismissed as frivolous.

              2.      Due Process

       Plaintiff alleges that Soto lied about calling the law library, issued Plaintiff a

disciplinary write-up, and Plaintiff was placed in the hole for no reason for six days.



                                              12
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 14 of 18 PageID #: 171



"Generally, prisons may sanction a pretrial detainee for misconduct that he commits

while awaiting trial , as long as it is not a punishment for the 'underlying crime of which

he stands accused ."' Kanu v. Lindsey, 739 F. App'x 111 , 116 (3d Cir. 2018) (quoting

Rapier v. Harris, 172 F.3d 999 , 1003-06 (7th Cir. 1999)). For pretrial detainees, "the

imposition of disciplinary segregation for violation of prison rules and regulations cannot

be imposed without providing the due process protections set forth in Wolff v.

McDonnell, 418 U.S. 539 (1974). " Kanu, 739 F. App'x at 116. Those protections

"include the right to receive written notice of the charges at least 24 hours before the

hearing , the opportunity to present witnesses and documentary evidence , and a written

statement of the reasons for the disciplinary action taken and the supporting evidence."

Id. (citing Wolff, 418 U.S. at 563-66) ; see also Stevenson v. Carroll, 495 F.3d at 70 .

       While Plaintiff complains that Soto lied about calling the law library, he also

states that when Soto called for count, Plaintiff told Soto he had violated his

constitutional rights and Plaintiff remained in the day room . At that that point, Soto

called a code for refusal to lock and failure to obey an order and issued Plaintiff a

disciplinary write-up for those charges.   To the extent Plaintiff contends that Soto

issued a false disciplinary report, while "the filing of a fraudulent misconduct report and

related disciplinary sanctions do not without more violate due process," Seville v.

Martinez, 130 F. App'x 549, 551 (3d Cir. 2005) , "[d)ue process is satisfied where an

inmate is afforded an opportunity to be heard and to defend against the allegedly false

misconduct reports ," Thomas v. McCoy, 467 F. App'x 94, 97 (3d Cir. 2012) ; see also

Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) ("[S]o long as certain procedural

requirements are satisfied , mere allegations of falsified evidence or misconduct reports ,



                                             13
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 15 of 18 PageID #: 172



without more, are not enough to state a due process claim. ").      Plaintiff alleges that

when he saw the hearing officer, he beat the charges and was found not guilty.           It is

clear from Plaintiff's allegations and the attached disciplinary report that Plaintiff

received the procedural protections due him.       See London v. Evans, 2019 WL

2648011 , at *3 (D . Del. June 27, 2019) ("The filing of false disciplinary charges does not

constitute a claim under § 1983 so long as the inmate was granted a hearing and an

opportunity to rebut the charges. ").

       Further, Plaintiff was only in the hole for six days.   Because segregation at a

different administrative security level is the sort of confinement that a detainee should

reasonably anticipate receiving at some point in his detention depending on events and

his own conduct, the transfer to a less amenable and more restrictive custody does not

implicate a liberty interest that arises under the Due Process Clause. See Fountain v.

Vaughn , 679 F. App'x 117, 120 (3d Cir. 2017) (citing Torres v. Fauver, 292 F.3d 141 ,

150 (3d Cir. 2002)). To determine whether a protected liberty interest exists , a federal

court considers the duration of the disciplinary confinement and the conditions of that

confinement in relation to other prison conditions . See Mitchell v. Hom , 318 F.3d at

532 . It has been determined that administrative custody for a period as long as fifteen

months had been is not an atypical and significant hardship.      See Griffin v. Vaughn ,

112 F.3d 703, 708 (3d Cir. 1997); McDowell v. Deparlos, 2017 WL 1158093, at *8-9

(M.D. Pa. Feb. 2, 2017) (dismissing detainee's due process claim based on false

misconduct report where detainee did not "allege that he was not provided with an

explanation for his transfer to the SMU , nor that he was denied an opportunity to

respond to the transfer, and he was held there in administrative custody for only fifteen



                                              14
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 16 of 18 PageID #: 173



days before his disciplinary hearing occurred , not indefinitely"), report and

recommendation adopted , 2017 WL 1134407 (M .D. Pa. Mar. 27 , 2017) . As discussed ,

Plaintiff's confinement was limited to six days.

       Plaintiff has not alleged a plausible due process claim.     His transfer to the hole

for six days was not beyond what a detainee might reasonably expect to encounter,

particularly when he concedes he did not obey Soto's call to lock in for count.         The due

process claim will be dismissed as frivolous .

       E.      Personal Involvement

       The Second Amended Complaint lists as a defendant Correctional Officer W .

Ulloa. (D.I. 18 at 2) . I have reviewed the Second Amended Complaint and found no

mention of Ulloa.     A claim under 42 U.S.C. § 1983 requires a showing that a defendant

was personally involved in the alleged wrongdoing.       Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005) (citing Rode v. Dellarciprete , 845 F.2d 1195, 1207 (3d Cir. 1988)).

There are no allegations directed towards Ulloa and , therefore , he will be dismissed as

a defendant.

       F.      Municipal Liability

       Plaintiff alleges that the New Castle County Police Department received a cal l on

May 16, 2019 for an incident involving Plaintiff, a fight, and a firearm .    (D . I. 18 at 45).

Plaintiff alleges that witnesses gave differing accounts on whether Plaintiff possessed

the weapon , that numerous persons, some of whom were wearing gloves , touched the

weapon , and that Plaintiff denied possessing the weapon .       (/d.).   Plaintiff alleges that

he was the only person arrested and that fingerprint and DNA testing came back

negative.   (/d.) .   Plaintiff alleges that the New Castle County Police deliberately failed



                                               15
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 17 of 18 PageID #: 174



to preserve and gather potential exculpatory evidence that would have proved his

innocence at an earlier stage .   (Id.) .    Plaintiff alleges that everyone involved in the

incident should have been fingerprinted and had their DNA tested .          (/d.).   He also

alleges that the police lost his beautiful $1800 coat.      (/d.).

       At first blush , it is evident that the allegations do not adequately plead a

municipality claim against the New Castle County Police Department.             (See e.g., 0 .1.

15 at 10-11 ).   Of greater concern is that Plaintiff's claim against the New Castle County

Police Department is closely related to his pending criminal matter.         Under this

situation, where the § 1983 plaintiff has yet to be tried and his civil claims are closely

related to his criminal proceedings , a stay of the civil action is appropriate.     See

McKinney v. Prosecutor Cty. Prosecutor's Office , 612 F. App 'x 62 , 65-66 (3d Cir. 2015)

(concluding that the district court erred in dismissing the plaintiff's malicious prosecution

claims under Heck when the criminal case was still pending because Heck does not

apply to an anticipated future conviction and the proper course of action is to stay the

adjudication under the end of the criminal proceedings) .

       Therefore, the claim against the New Castle County Police Department will be

dismissed for failure to state a claim upon which rel ief may be granted and Plaintiff will

be given leave to amend the claim.          In addition , the case will be stayed pending the

outcome of Plaintiff's criminal proceeding .

V.     CONCLUSION

       For the above reasons , the Court will :       (1) strike and dismiss from the Second

Amended Complaint (a) the October 19, 2019 claim against Connections ; and




                                                 16
Case 1:19-cv-01273-RGA Document 24 Filed 05/11/20 Page 18 of 18 PageID #: 175



(b) Defendants Officer B. Carroll, Lt. Gibson, Judge Charles Butler, Correctional Officer

Vanes, Warden Akinbayo Kolawole , Correctional Officers Verruci , Weist, and Mansfield ,

Paul Dickerson , and Delaware Deputy Attorney General William Raisis and the claims

against them ; (2)(a) dismiss Warden Metzger, Correctional Officers DeJesus, Felipe

Soto, and W. Ulloa and the claims against them as legally frivolous; (b) dismiss the

transfer to SHU claim, the conditions of confinement claim against Correctional Officer

Jordan and Connections ,and the municipality claim against the New Castle County

Police Department for failure to state claims upon which relief may be granted ; and

(c) dismiss Judge Surles, Judge Wharton , and Judge Rennie based upon their immunity

from suit, pursuant to 28 U.S.C. § 1915(e)(2)(B) (i) , (ii), and (iii) and 1915A(b)(1) and

(2) ; (3) stay the matter pending resolution of Plaintiff's pending criminal case; and

(4) give Plaintiff leave to file a third amended complaint on the transfer to SHU claim ,

the conditions of confinement claim raised against C/0 Jordan and Connections , and

the municipality claim against New Castle County Police Department upon lifting of the

stay.

        An appropriate order will be entered.




                                             17
